UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-214638 KALMIN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Primary Standard Industrial Incorporation or Organization) Classification Code Number 37-1832675 IRS Employer Identification Number Kalmin Corp. Alberdi 1045 Caacupe, Paraguay Tel. +1(702) 879-4171 Email: corp@kalmincorp.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes (X) No ( ) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4 ,000,000 common shares issued and outstanding as of March 22, 2017. Kalmin Corp. QUARTERLY REPORT ON FORM 10-Q Table of Contents Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of February 28, 2017 (Unaudited) and August 31, 2016 Statement of Operations for the three and six months ended February 28, 2017 (Unaudited) 4 5 Statement of Cash Flows for the six months ended February 28, 2017 (Unaudited) 6 Notes to the Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION: Item 1. Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 2 PART 1 – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying interim financial statements of Kalmin Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 KALMIN CORP. Balance Sheets (Unaudited) ASSETS February 28, 2017 August31, 2016 Current Assets Cash and cash equivalents $ 2,419 $ 581 Prepaid expenses 615 2,040 Inventory 2,134 - Total Current Assets Property and equipment, net of accumulated depreciation 3,092 - Total Assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) Current Liabilities Accounts payable $ 3,000 $ - Advances from director 8,453 853 Total Liabilities Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 4,000,000 shares issued and outstanding 4,000 4,000 Accumulated deficit (7,193 ) (2,232 ) Total Stockholder’s Equity (Deficit) ) Total Liabilities and Stockholder’s Equity (Deficit) $ $ See accompanying notes to these financial statements. 4 KALMIN CORP. Statements of Operations For the Three and Six Months Ended February 28, 2017 (Unaudited) Three months ended February 28, 2017 Six months ended February 28, 2017 Revenues $ 1,000 $ 5,300 Cost of Goods Sold 157 830 Gross Profit 843 4,470 Operating Expenses: General and Administrative Expenses 3,778 9,431 Total Operating Expenses Loss from Operations ) ) Provision for Income Taxes - - Net Loss $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted See accompanying notes to these financial statements. 5 KALMIN CORP. Statement of Cash Flows For the Six Months Ended February 28, 2017 (Unaudited) Six months ended February 28, 2017 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,961 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 344 Changes in operating assets and liabilities: Prepaid expenses 1,425 Inventory (2,134 ) Accounts payable 3,000 Cash Flows Used In Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (3,436 ) Cash Flows Used In Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from director 7,600 Cash Flows Provided By Financing Activities Net Increase In Cash Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - Income taxes paid $ - See accompanying notes to these financial statements. 6 KALMIN CORP. Notes to the Financial Statements February 28, 2017 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Kalmin Corp. (“the Company”, “we”, “us” or “our”) was incorporated on July 20, 2016 in the State of Nevada. We manufacture and sell the necessary equipment for drinking mate - kalabas and bombilla. Many options are available for the production of kalabas (calabash), a traditional vessel for drinking yerba mate, and we choose to use wood and aluminum for reliability and durability. We start with kalabases of a single type and will expand to a range of cup sizes in the future. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of February 28, 2017, and has incurred a net loss. The Company has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim unaudited consolidated financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete consolidated financial statements. The unaudited consolidated financial statements furnished reflect all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. Interim results are not necessarily indicative of the results for the full year. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended August 31, 2016 and notes thereto contained in the Company’s Registration Statement on Form S-1. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $2,419 of cash as of February 28, 2017. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (“
